DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08 November 2021 has been considered but does not overcome all of the art of record.  Claims 6, 9, 15 and 22-24 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0162520 to Blum et al (Blum).
Concerning claim 22, Blum discloses in figure 4 a method of obtaining coplanar sideboards from a first side of a primary workpiece, wherein the primary workpiece is a log or a cant, the method including: 

using at least one circular saw (2b) mounted along said arbor (1) and selectively repositionable along the arbor relative to the first profiling head to cut the workpiece longitudinally between the cutting paths to form an inner longitudinal edge (between 18a and 18b) of at least one of the sideboards, such that the inner longitudinal edge is formed at substantially the same time as the outer longitudinal edges.
Concerning claim 24, Blum discloses the primary workpiece is a cant (see ¶61, a wooden plank is synonymous with a cant) with a flat face along the first side, and the first faces of the sideboards are respective portions of the flat face.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum in view of U.S. Patent No. 10,850,423 to Rautio (Rautio).
Concerning claim 23, Blum does not disclose that the primary workpiece is a log.  Rautio discloses a method of taking a log (6) and cutting with a first and second profiler heads (5) and a circular saw (5’) placed between the profiler heads.  
Both references perform cutting of a wood workpiece using three sets of blades.  Thus applying the cutting method of Blum to a log is well known in the art as seen by Rautio and thus a simple substitution of known workpieces with predictable results.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum.
Concerning claim 25, Blum does not disclose using one or more cutting devices located downstream of the arbor.  However to do so would simply be duplicating the cutting device of Blum and placing it downstream.  As Blum teaches cutting cants into boards, simply running the primary workpiece to another, downstream cutting device designed like Blum would thus cut the primary workpiece longitudinally, along a cutting plane that is parallel to the first face, to thereby form the second faces and sever the sideboards from a remaining portion of the primary workpiece.  Accordingly, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  And in this case, these result would have been expected.

Allowable Subject Matter
Claims 6, 9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: For claim 6, the prior art does not disclose a splitter profiler having first and second profiler arm assemblies and a saw arm assembly that includes a saw arm and a sleeve assembly.  
The closest prior art is Blum which discloses a first and second profiler arm assemblies (2a, 2f) and a saw arm assembly (2b) having a sleeve assembly (5, 3b) but does not disclose the saw arm.  As best seen in figure 3, there is a first portion (3b) with a center annulus and a second portion (5) with the first portion (3b) at least partially disposed through the second portion (5).  However it does not disclose that the second portion is fixedly connected to the saw arm.  Instead the second portion (5) is fixed to the first circular saw blade (2b) which is separately claimed and thus cannot read on two different parts.  
The next closest prior art is Woodford which discloses a splitter profiler having a first profiler arm and a first saw arm assembly with a saw arm and sleeve assembly as claimed.  However it does not disclose a second profiler arm assembly.  Additionally, one cannot simply add the second profiler arm assembly as the device is designed such that the two blades (60) a motor (104) and yoke plate (108) each of which are placed on opposite ends of the device.  Thus there is no place to add a third arm assembly.
Finally, one cannot simply add the saw arm and sleeve of Woodford to Blum since in Woodford the arm is used to move the saw blade along the arbor.  Blum instead uses spindles (7) which engage internal threads (see figure 2a) in the first portion (3b) to move the saw blade along the arbor.  As such, adding the saw arm would .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 08 November 2021 have been fully considered but they are not persuasive. Applicant argues that Blum does not teach profiling heads.  It is noted that applicant has provided no specific definition of a profiling head except in the claim where it removes material to form out longitudinal edges.  Similarly, as known in the art a profiler is simply a cutting device that removes material from the sides of the workpiece.  As the profilers of Blum perform this same function, they are in fact acting a profiler heads.  Applicant also argues Blum makes no mention of logs or cant.  While it is true that those words are not used by Blum, Blum instead call the workpiece a wooden plank which is synonymous with a cant.  As such Blum does disclose the primary workpiece is a log or cant (it is a cant).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        01/27/2022